963 F.2d 1522
Dickersonv.Kaplan
NO. 91-9309
United States Court of Appeals,Second Circuit.
Apr 13, 1992
Appeal From:  E.D.N.Y., 763 F.Supp. 694

1
AFFIRMED.


2
Federal Reporter.  The Second Circuit provides by rule for


3
disposition by summary order when a decision is unanimous


4
and each judge believes that 'no jurisprudential purpose


5
would be served by a written opinion.' Decisions without


6
formal opinions 'shall not be cited or otherwise used in


7
unrelated cases.' Second Circuit Rules, § 0.23, 28 U.S.C.A.)